To compel the allowance of relator’s claim for services as justice of the peace.
*1523Denied January 23, 1880.
Held, that it was the duty of the relator in rendering his account to specify the services in detail, so that the board may ■determine whether the amounts charged corresponded with the statutory fees; that the board is not concluded by the account but may require proof, and may examine the docket and files, and the return made by the justice, and where they do so and reject claims on the ground that the services were not performed or that the charges made exceeded those allowed by the statute, their action would no.t be disturbed on a review of their finding upon the facts.